Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 were previously pending and subject to the non-final office action mailed August 17th, 2021. In the Response, submitted November 11th, 2021, claims 1, 5, 8, 10, 14, and 18 were amended, claims 3, 16, and 20 were canceled, claims 21-23 were added, and no new matter was added. Therefore, claims 1-2, 4-15, 17-19, and 21-23 are currently pending and subject to the following Final office action.
Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on November 11th, 2021, have been fully considered and each argument will be respectfully address in the following final office action.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 7-13 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-2, 4-15,17-19 and 21-23 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 11 of this final office action. 
	On pages 8-9 of the Response, the Applicant argues the following:
	“The present claimed features are clearly directed to a practical application, namely by providing a recommendation for an optimum stopping location in conjunction with related packages to be delivered at that stopping location.
	The elements recited in the present independent claims provide for a practical application of determining a stopping location associated with a delivery based on dynamic attributes associated with on-site parking availability, determining items to be delivered from the stopping location based on delivery means capability attributes, and providing the stopping location and associated delivery items as an output. The claims are drafted in an ordered combination to achieve a technical solution and provide an improvement in a technological field
	The present invention is not an abstract idea and amounts to more than routine and conventional activities performed by a generic computer. Indeed, it is respectfully submitted that the present claimed subject matter describes a non-conventional and non0generic ordered combination of limitations that provide the inventive concept”. 

	The Examiner respectfully disagrees that the claims reflect an improvement in a technological field and a practical application of the recited abstract ideas. The features which the Applicant has identified as being directed towards a practical application and providing an improvement to a technological field, including the “providing of a recommendation for an optimum stopping location in conjunction with related packages to be delivered at that stopping location”, are considered to be part of the abstract idea. The independent claims, as currently drafted, recite features for determining a vehicle location of a delivery vehicle, wherein the delivery vehicle carries a plurality of delivery items, determining one or more candidate stopping locations based on the vehicle location, determining a selected stopping location from among the one or more candidate stopping locations based on processing static and dynamic data sets, determining a subset of the plurality of delivery items to be delivered from the selected stopping location by a delivery means of the delivery vehicle in a load based, at least in part, on one or more delivery capability attributes of the delivery means, wherein the plurality of delivery items is determined dynamically based on detecting that the delivery vehicle has stopped at the selected stopping location, and providing data for presenting the subset of the plurality of delivery items as an output. Each of these limitations, alone and in combination, are directed towards a mental process. In 
	 Independent claim 1 recites the additional elements of one or more processors and features for transmitting data over a network. Independent claim 14 recites the additional elements of transmitting data over a network, a processor, and one memory including computer program code for one or more programs. Independent claim 18 recites the additional elements of transmitting data over a network a processor, and a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions. The one or more processors, non-transitory computer-readable medium, memory, and computer program code are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).  Further, the features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). 
	The Examiner notes that the “courts have also identified limitations that did not integrate a judicial exception into a practical application:  Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer […] Adding insignificant extra-solution activity to the judicial exception” (see MPEP 2106.04(d)(I)). Accordingly, the claims do not recite any additional elements that integrate the recited abstract ideas into a practical application. 
	Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception and insignificant extra-solution activity are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”.

	On page 11 of the Response, the Applicant argues the following:
	“Therefore, as in Bascom, the claimed invention would also pass the Step 2B of the test because the “ordered combination” of the steps of the independent claims goes well beyond merely an abstract concepts of organizing information. In other words, the claims are drawn to subject matter which, when considered as a whole, is NOT drawn merely to an abstract idea […] the claim must be considered as a whole to determine whether it is for a particular application of an abstract idea […]
	As presently claimed, the methodology provides for an improved specific way of determining an accurate vehicle path to avoid the problems of generating inaccurate path information where a limited map network exists […] The inventive concept of the claimed invention may be found in the ordered combination of claim features that transforms the abstract idea of processing information without preempting the individual steps in the claims.” 

determining an accurate vehicle path to avoid the problems of generating path information where limited map network exists” is not reflected in the present claims. The only additional elements that are recited in the independent claims include one or more processors, a memory including computer program code for one or more programs, a non-transitory computer-readable storage medium carrying instructions, and features for transmitting data over a network. The one or more processors, non-transitory computer-readable medium, memory, and computer program code are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).  The features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Viewed as a whole, claims 1-2, 4-15, 17-19, and 21-23, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception and insignificant extra-solution activity. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […] Adding insignificant extra-solution activity to the judicial exception” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not 

	On pages 12-13 of the Response, the Applicant submits the following:
	“Applicant respectfully submits that since the Alice decision, the CAFC has recognized that a technical solution to a technological problem is relevant to the standard for patent eligibility under 35 U.S.C. § 101 […] the CAFC has acknowledged “technology” and, likewise, has considered technological improvement or technological solution important aspects to patent eligibility under § 101 […].” 
	The Examiner submits that the present claims do not reflect an improvement to a technological field. The purported technical “improvement” is directed towards determining candidate stopping locations based on a vehicle location, selecting a stopping location from among the candidate locations based on static/dynamic data sets, dynamically determining a subset of delivery items to be delivered from the stopping location, and presenting the delivery items as an output. These features are not considered a technical solution that improves a technological field. These features are considered, at best, an improvement the abstract idea itself. For example, these features would be considered, at best, an improvement to a commercial interaction or management of personal behavior. As such, the independent claims do not recite any additional elements that reflect an improvement to a technological field and integrate the abstract idea into a practical application. 

	On page 13 of the Response, the Applicant argues the following:
Berkheimer further states that just because something can be shown in the prior does not mean that it is well-understood, routine, or convention. Indeed, in the present application, no prior art rejections have been applied against the pending claims, reinforcing the argument that the present claims are neither well-understood, routine, nor conventional.
	[…] When the limitations of the claims are taken together as an ordered combination, the claims recite an invention that is not merely the routine or conventional use […] The present claims transform an abstract idea into a patent eligible subject matter because the claims go well beyond simply instructing the one or ordinary skill to implement the abstract idea with routine, conventional activity” 
	As discussed above, the limitations of the independent claims, alone and in combination, recite concepts of mental processes and certain methods of organizing human activity. The only additional elements that are recited in the independent claims include one or more processors, a memory including computer program code for one or more programs, a non-transitory computer-readable storage medium carrying instructions, and features for transmitting data over a network. The Examiner notes “[a]nother consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities” (see MPEP 2106.05(d)). As such, the claims are analyzed to determine if there are additional elements that ensure that the claims amount to significantly more than the abstract idea. The features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-
	Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […] Adding insignificant extra-solution activity to the judicial exception” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-2, 4-15, 17-19, and 21-23 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 13-16 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-2, 4-15,17-19 and 21-23 have been fully considered and are moot in view of the amended §103 rejection that may be found starting on page 25 of this final office action. 

	On page 15 of the Response, the “Applicant submits that the first three limitations of Applicant’s Claim 1, as amended, are neither disclosed nor suggested by Luckay”. In view of the 
	
	On page 15 of the Response, the Applicant submits “Nishikawa discloses selection of the delivery start point based on distance alone. In contrast, Applicant’s Claim 1, as amended, requires determining the selected stopping location “based on processing static and dynamic data sets” […] Claim 1, as amended, are neither disclosed nor suggested by Luckay or Nishikawa”. As discussed in further detail in the amended §103 rejection starting on page 25 herein, Nishikawa teaches the features directed towards selecting a stopping location based on processing static and dynamic data sets. The Examiner notes that the Applicant discloses “the system 100 can gather and process static and dynamic data sets (e.g., including delivery location data, parking location attributes, vehicle attributes, delivery item attributes, driver/passenger attributes, traffic attributes, weather attributes, etc.) to find the best stopping location” (Specification - ¶0038]). Nishikawa teaches a system configured to generate candidate delivery routes which include a delivery start point from which the delivery person may park/stop the delivery vehicle. The system may determine a candidate delivery route (including the delivery start point) based on size or weight of the packages to be delivered by the delivery person and weather information that is collected from a weather information providing server (¶ [0070]- ¶ [0071], ¶ [0310]-¶ [0312]). A generated delivery route may then be selected as an optimum delivery route if the delivery route satisfies pre-established thresholds (¶ [0312]); equivalent to determining a selected stopping location from among the one or more candidate stopping location based on processing static and dynamic data sets.

	On page 16 of the Response, the Applicant submits that claims 2, 4-15, 17-19, and 21-23 are believed to overcome the rejections and are patentable. In view of the amendments and newly 

Claim Objections
Claims 4, 17, and 23 are objected to because of the following informalities: 

Claim 4 recites “the method of claim 3 […]”. The claim should be corrected to read “the method of claim 1” in view of the cancellation of claim 3. 

Claim 17 recites “the apparatus of claim 16 […]”. The claim should be corrected to read “the apparatus of claim 14” in view of the cancellation of claim 16. 

Claim 23 recites “the method of claim 14 […]”. The claim should be corrected to read “the apparatus of claim 14”. 

  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2, 4-15, 17-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without 

Step 1
	In this instant case, claims 1-2, 4-13, and 21-22 are directed to a method (i.e. a process), claims 14-15, 17, and 23 are directed to an apparatus (i.e. a machine), and claims 18-19 are directed to a computer-readable medium (i.e. a manufacture). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-2, 4-15, 17-19, and 21-23 recite steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and performance of the limitations in the human mind but for the recitation of generic computer components. 

	Claim 1, in part, recites:
Determining a vehicle location of a delivery vehicle, wherein the delivery vehicle carries a plurality of delivery items;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of observation and collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Determining one or more candidate stopping locations based on the vehicle location; determining a selected stopping location from among the one or more candidate stopping locations based on processing static and dynamic data sets;


Determining a subset of the plurality of delivery items to be delivered from the selected stopping location by a delivery means of the delivery vehicle in a load based, at least in part, on one or more delivery capability attributes of the delivery means, wherein the plurality of delivery items is determined dynamically based on detecting that the delivery vehicle has stopped at the selected stopping location; 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).	

Providing data for presenting […] the subset of the plurality of delivery items as an output.
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in 

	Therefore, claim 1 and claims 2, 4-13, and 21-22, by virtue of dependence, recite an abstract idea. Further, the following claims recite an additional abstract idea. 

	Claim 4 recites, in part, “determining one or more respective subsets of the plurality of delivery items for the one or more candidate stopping locations and presenting  […] the or more respective subsets of the plurality of delivery items, the one or more candidate stopping locations, or a combination thereof”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 5 recites, in part, “prioritizing the one or more candidate stopping locations for recommending as the selected stopping location of the delivery vehicle based on one or more map attributes of the one or more stopping locations, wherein the one or more map attributes classify the one or more stopping locations as a reserved delivery spot, a generic parking spot, or a non-parking spot”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 6 recites, in part, “wherein the one or more delivery capabilities include a maximum total package size, a maximum number of items, a maximum weight, or a combination thereof to be carried by the delivery means in the load”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 7 recites, in part, “wherein the subset of the plurality of delivery items is determined based further on availability data for one or more recipient, and wherein the availability data indicates a historical availability, a real-time availability, or a combination thereof of the one or more recipients to receive a delivery item”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).	

	Claim 8 recites, in part,” […] generate a delivery route starting from and ending at the selected stopping location based on respective delivery locations of the subset of the plurality of delivery items of the load and providing the delivery route as an output”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed 

	Claim 9 recites, in part, ”[…] uses a delivery distance, a delivery time, or a combination thereof as a cost function”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 10 recites, in part, “wherein the subset of the plurality of delivery items is further based on a stopping time restriction associated with the selected stopping location”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 11 recites, in part, “wherein the delivery means includes at least one delivery person, at least one delivery drone, or a combination thereof”. This limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)).

	Claim 12 recites, in part, “wherein the one or more delivery capability attributes includes an availability of a delivery aid, and wherein the subset of the plurality of the delivery items is  This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 13 recites, in part, “wherein the subset of the plurality of delivery items is further determined based on a delivery service level of the plurality of delivery items”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 21 recites, in part, “wherein the selected stopping location minimizes a delivery cost function based on a delivery distance and/or a delivery time”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 22 recites, in part, “wherein the static dynamic data sets comprise delivery location data, parking location attributes, vehicle attributes, delivery item attributes, or a combination thereof”. This limitation is directed towards a mental process. In particular, this limitation recites 

	Claim 14 recites, in part: 
Determine a vehicle location of a delivery vehicle, wherein the delivery vehicle carries a plurality of delivery items;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of observation and collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Determine one or more candidate stopping locations based on the vehicle location; determine a selected stopping location from among the one or more candidate stopping locations based on processing static and dynamic data sets;
	These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions and managing human behavior (see MPEP 2106.04(a)(2)(II)). 

Determine a subset of the plurality of delivery items to be delivered from the selected stopping location by a delivery means of the delivery vehicle in a load based, at least in part, on one or more delivery capability attributes of the delivery means, wherein the plurality of delivery items is determined dynamically based on detecting that the delivery vehicle has stopped at the selected stopping location; 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).	

Provide data for presenting […] the subset of the plurality of delivery items as an output.
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Therefore, claim 14 and claims 15, 17, and 23, by virtue of dependence, recite an abstract idea. Further, the following claims recite an additional abstract idea.
		
	Claim 17 recites limitations that are substantially similar and analogous to those recited in claim 4. Thus, claim 17 recites the same abstract ideas as discussed above with regards to claim 4.

	Claim 23 recites limitations that are substantially similar and analogous to those recited in claim 21. Thus, claim 23 recites the same abstract ideas as discussed above with regards to claim 21.

	Claim 18, in part, recites:
Determining a vehicle location of a delivery vehicle, wherein the delivery vehicle carries a plurality of delivery items;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of observation and collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Determining one or more candidate stopping locations based on the vehicle location; determining a selected stopping location from among the one or more candidate stopping locations based on processing static and dynamic data sets;
	These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions and managing human behavior (see MPEP 2106.04(a)(2)(II)). 

Determining a subset of the plurality of delivery items to be delivered from the selected stopping location by a delivery means of the delivery vehicle in a load based, at least in part, on one or more delivery capability attributes of the delivery means, wherein the plurality of delivery items is determined dynamically based on detecting that the delivery vehicle has stopped at the selected stopping location; 


Providing data for presenting […] the subset of the plurality of delivery items as an output.
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Therefore, claim 18 and claim 19, by virtue of dependence, recite an abstract idea. 


Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application.

	Claims 1-2, 4-13, and 21-22 recite additional elements of one or more processors and transmitting data over a network (transmitting the subset of the plurality of delivery items as an output). The one or more processors are recited at a high level of generality such that they amount 

	Claims 2, 15, and 19 recite the additional element of one or more sensors of a delivery vehicle and a device associated with the delivery vehicle for determining that a delivery vehicle has stopped. The sensors and device associated with the delivery vehicle are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claim 4 recites the additional element of a user interface for depicting the one or more respective subsets of the plurality of delivery items. The user interface is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claims 8-9 recite the additional element of a navigation routing engine to generate a delivery route. The a navigation routing engine is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claims 14-15, 17, and 23 recite the additional elements of transmitting data over a network (transmitting the subset of the plurality of delivery items as an output), a processor, one memory including computer program code for one or more programs configured to cause an apparatus to perform the functions of the claimed invention with the processor.  The processor, memory, and computer program code are recited at a high level of generality such that they 

	Claims 18-19 recite the additional elements of transmitting data over a network (transmitting the subset of the plurality of delivery items as an output), a processor, and a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform the functions of the claimed invention.  The processor and non-transitory computer-readable storage medium are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).
 
	Accordingly, the one or more processors, non-transitory computer-readable medium, memory, computer program code, user interface, one or more sensors, device associated with a delivery vehicle, navigation routing engine, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-2, 4-15, 17-19, and 21-23 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to claims 1-2, 4-15, 17-19, and 21-23 are merely left with a processor, non-transitory computer-readable medium, memory, computer program code, user interface, one or more sensors, device associated with a delivery vehicle, navigation routing engine, and features for transmitting data over a network. 
	Claims 1-2, 4-15, 17-19, and 21-23 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-2, 4-15, 17-19, and 21-23 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The one or more processors, non-transitory computer-readable medium, memory, computer program code, user interface, one or more sensors, device associated with a delivery vehicle, and navigation routing engine are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 
claims 1-2, 4-15, 17-19, and 21-23, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception and insignificant extra-solution activity. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-2, 4-15, 17-19, and 21-23 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-2, 4-15, 17-19, and 21-23 are rejected under 35 U.S.C § 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6, 8, 11-12, 14-15, 17-19, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Luckay et al. U.S. Publication No. 2018/0158018, hereafter known as Luckay, in view of Nishikawa et al. U.S. Publication No. 2021/0035064, hereafter known as Nishikawa. 


Claim 1: Luckay teaches the following:

[…] wherein the delivery vehicle carries a plurality of delivery items; determining one or more […] stopping locations […];
	Luckay teaches “A mothership 105 travels along the item delivery route 104” (¶ [0049]); “Along the item delivery route 104, the mothership 105 may deploy one or more autonomous delivery units 110 a-c. For example, the mothership 105 may come to a stop at a predetermined location along the item delivery route 104 for deployment” (¶ [0050]); “For example, the scheduling and control computer 755 may indicate to the mothership control computer 765, one or more stop locations to facilitate pick-up and/or delivery of items as indicated by one or more 
	Thus, Luckay teaches a mothership that is configured to receive an indication of predetermined stop locations along a delivery route from which autonomous delivery units (ADUs) and human delivery agents may be deployed to perform deliveries included in a set of item transactions; equivalent to a delivery vehicle carrying a plurality of delivery items and determining one or more stopping locations. 

Determining a subset of the plurality of items to be delivered from the selected stopping location by a delivery means of the delivery vehicle in a load based, at least in part, on one or more delivery capability attributes of the delivery means;
	Luckay teaches “FIG. 11 is a flowchart depicting a process 1100 for dividing a set of item transactions into a first manual set of transactions and a second ADM assisted set of transactions” (¶ [0101]); “In block 1105 a number of ADUs available for delivery is determined […] ADUs in the freight bay 760 for example may periodically transmit a wireless signal allowing their presence in the freight bay to be detected. […] this wireless signal (or another) may further indicate the ADU's battery charge level and/or model number, and/or an indication of the ADU's range […] The scheduling and control computer 755 may then utilize the signals to determine the number of ADUs available for delivery” (¶ [0102]); “In block 1110, a subset of item transactions that can be performed by an ADU is determined […] In some aspects, each item transaction may include one or more characteristics associated with the item origin/destination associated with the transactions.” (¶ [0103]); “For example, these characteristics may include a number of steps that must be climbed or descended to reach the origin/destination, whether the origin/destination is 1110 may determine whether the item transaction can be accomplished via an ADU based on one or more of these characteristics.” (¶ [0104]); “block 1015 may determine a second set of stops for the second set of item transactions” (¶ [0097]); “ the human carrier can deliver items which are too heavy or bulky for an ADU 910, and the ADUs 910 can deliver items which are smaller or lighter” (¶ [0092]). 

	Thus, Luckay teaches that a second set of stops for delivering a second set of item transactions by ADUs from within the mothership may be determined, where the set of item transactions may be divided according to the characteristics of an item in the set of item transactions (such as an destination information, number of steps requires to reach destination, etc.), information about an ADU on the mothership (battery charger level, range, etc.), and a determination of whether an item transaction can be accomplished via one of the available ADUs based on one or more of the item characteristics. Further, Luckay teaches that items which are too heavy for an ADU may instead be assigned to a human carrier. These features are equivalent to determining a subset of the plurality of items to be delivered from the stopping location by a delivery means of the delivery vehicle in a load based, at least in part, on one or more delivery capability attributes of the delivery means.

Providing data for presenting or transmitting the subset of the plurality of delivery items as an output. 
	Luckay teaches “the scheduling and control computer 755 may transmit information to the ADU control computer 1215 regarding a particular item transaction […] The ADU control computer 1215 may then control the ADU 1210 to travel to the location indicated in the item transaction record 800 to deliver or pick up an item.  (¶ [0109]); “The scheduling and control computer 755 may be configured to display a manifest on the manifest display 770” (¶ [0082]); 
	Thus, Luckay teaches a feature for transmitting information to an ADU control computer regarding a particular item transaction (from a second set of item transactions) to deliver the particular item from the mothership and displaying the items from the first set of item transactions to be delivered manually on an electronic manifest display; equivalent to providing data for presenting or transmitting the subset of the plurality of delivery items as an output.

	Luckay does not explicitly teach features for determining a vehicle location of a delivery vehicle, wherein the delivery vehicle carries a plurality of delivery items, determining one or more candidate stopping locations based on the vehicle location, and determining a selected stopping location from among the one or more candidate stopping location based on processing static and dynamic data sets. Further, Luckay does not explicitly teach determining a plurality of delivery items dynamically based on detecting that the delivery vehicle has stopped at the stopping location. 

	However, Nishikawa teaches the following:
Determining a vehicle location of a delivery vehicle, wherein the delivery vehicle carries a plurality of delivery items; determining one or more candidate stopping locations based on the vehicle location;
	Nishikawa teaches “acquiring a current position of the delivery person, and […]  determining, as the delivery start point, a candidate for the delivery start point closest to the current position of the delivery person from among the candidates for the delivery start point” (¶ [0127] - ¶ [0128]); “among candidates for the delivery start point, a candidate for the delivery start 
	
	Thus, Nishikawa teaches a system configured to determine the current location of a delivery person/delivery vehicle and determine a plurality of candidate delivery start points at which the delivery person may park/stop the delivery vehicle to deliver packages from the vehicle. The system may determine a delivery start point from among the candidates and even select an alternative from among the candidates in a case where the delivery vehicle cannot stop at the initially selected delivery start point; equivalent to determining a vehicle location of a delivery vehicle, wherein the delivery vehicle carries a plurality of delivery items and determining one or more candidate stopping locations based on the vehicle location.

Determining a selected stopping location from among the one or more candidate stopping location based on processing static and dynamic data sets;
	Nishikawa teaches “each of the first delivery routes starts from a delivery start point, passes through destinations to which the packages are to be delivered, and ends at the delivery start point” (see abstract); “it is necessary to calculate the delivery route taking into account not only a travel distance but also package information as to the size or weight of packages actually carried by the delivery person “ (¶ [0070]); “ the optimum delivery route may be calculated further taking into account a physical load on the delivery person” (¶ [0071]); “system further includes a weather information providing server 3.” (¶ [0305]); “the control unit 15 of the server 1 acquires 3 […]  In S103, the control unit 15 determines whether or not the weather is bad based on the weather information acquired in S102.” (¶ [0310]); “In S104 the control unit 15 refers to the weather distance DB 320 and sets the total walkable distance according to the determination result in S103. Here, when the determination result in S103 indicates a bad weather, 0.5 km is set as the total walkable distance,” (¶ [0311]); “In S105, the process A is executed. As a result, a delivery route is determined” (¶ [0312]); “In S107, the control unit 15 determines whether or not the total distance calculated in S106 is smaller than the total walkable distance set in S104. In a case where the total distance is smaller than the walkable distance (YES in S107), the delivery route determined in S105 has a proper total distance for the current weather, and thus this delivery route is employed as the optimum delivery route, and the process is ended” (¶ [0313]); 
	The Examiner notes that the Applicant discloses “the system 100 can gather and process static and dynamic data sets (e.g., including delivery location data, parking location attributes, vehicle attributes, delivery item attributes, driver/passenger attributes, traffic attributes, weather attributes, etc.) to find the best stopping location” (Specification - ¶0038]).
	Thus, Nishikawa teaches a system configured to generate candidate delivery routes which include a delivery start point from which the delivery person may park/stop the delivery vehicle. The system may determine a candidate delivery route (including the delivery start point) based on size or weight of the packages to be delivered by the delivery person and weather information that is collected from a weather information providing server. A generated delivery route may then be selected as an optimum delivery route if the delivery route satisfies pre-established thresholds; equivalent to determining a selected stopping location from among the one or more candidate stopping location based on processing static and dynamic data sets.

Wherein the plurality of delivery items is determined dynamically based on detecting that the delivery vehicle has stopped at the stopping location; 
	Nishikawa teaches “First package information indicating a size or weight of each of packages and first delivery route information indicating first delivery routes are acquired from a memory, where each of the first delivery routes starts from a delivery start point, passes through destinations to which the packages are to be delivered, and ends at the delivery start point” (see Abstract); “among candidates for the delivery start point, a candidate for the delivery start point located closest to the current position of the delivery person is determined as the delivery start point” (¶ [0129]); “packages are carried on foot after a delivery vehicle is stopped” (¶ [0069); “delivery person terminal 2 acquires position information indicating the position of the delivery vehicle from the GPS sensor disposed on the delivery vehicle. When the position information indicates that the delivery vehicle has been stopped for a predetermined period or longer, it is determined that the delivery person has got off the delivery vehicle, and the delivery person terminal 2 transmits a getting-off signal to the server 1. “ (¶ [0392]); “When the control unit 15 of the server 1 acquires the getting-off signal transmitted from the delivery person terminal 2, the control unit 15 identifies one or more recipients of packages to be delivered by the delivery person after this delivery person gets off the delivery vehicle” (¶ [0393]); “the control unit 15 may extract packages to be delivered to destinations whose distance from the delivery start point is equal to smaller than a threshold value from the package DB 31 and the customer DB 32, and the control unit 15 may identify the recipients of the extracted packages from the customer DB 32.” (¶ [0394]). 
	Thus, Nishikawa teaches a system configured to determine when a delivery vehicle has stopped at a delivery stop point based on GPS sensor data associated with the delivery vehicle, and subsequently identifying recipients and corresponding packages thereof that are to be delivered from the delivery start point; equivalent to wherein the plurality of delivery items is determined dynamically based on detecting that the delivery vehicle has stopped at the stopping location. 



Claim 2: Luckay/Nishikawa teaches the limitations of claim 1. Further, Luckay does not explicitly teach, however Nishikawa does teach, the following:

Wherein the detecting that the delivery vehicle has stopped is based on one or more sensors of the delivery vehicle, a device associated with the delivery vehicle, or a combination thereof. 
	Nishikawa teaches “delivery person terminal 2 may be realized using an information processing apparatus installed on a delivery vehicle used by the delivery person. For example, 2 may be implemented in an ECU (Electronic Control Unit) or a car navigation system provided on the delivery vehicle” (¶ [0179]); “When the delivery vehicle arrives at the delivery start point, the delivery person terminal 2 transmits the delivery start point to the server 1 (S1101) […] A current position detected by the GPS 22 is compared to the delivery start point stored in the memory 21“ (¶ [0219]);” delivery person terminal 2 acquires position information indicating the position of the delivery vehicle from the GPS sensor disposed on the delivery vehicle. When the position information indicates that the delivery vehicle has been stopped for a predetermined period or longer, it is determined that the delivery person has got off the delivery vehicle, and the delivery person terminal 2 transmits a getting-off signal to the server 1“ (¶ [0392]).
	Thus, Nishikawa teaches a system configured to detect that a vehicle is stopped at a delivery start point based on receiving GPS sensor information from a terminal device installed in the delivery vehicle; equivalent to wherein the detecting that the delivery vehicle has stopped is based on one or more sensors of the delivery vehicle, a device associated with the delivery vehicle, or a combination thereof. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Luckay with the teachings of Nishikawa by incorporating the features of determining when a delivery vehicle has stopped at a delivery stop point based on GPS sensor information received from a delivery vehicle terminal device and determining a set of packages to be delivered from the delivery stop point whose distance from the start point are equal to or less than a threshold value, as taught by Nishikawa. One of ordinary skill in the art would have been motivated to make this modification to the system of Luckay with the purpose of “improving the efficiency of the delivery work of the delivery person” (¶ [0412]), as suggested by Nishikawa. Further, one of ordinary skill in the art would have recognized that the teachings of Nishikawa are compatible with the system of Luckay as they share capabilities and 

Claim 4: Luckay/Nishikawa teaches the limitations of claim 1. Further, Luckay teaches the following:
Determining one or more respective subsets of the plurality of delivery items for the […] stopping locations; presenting a user interface depicting the one or more respective subsets of the plurality of delivery items […]. 
	Luckay teaches “FIG. 11 is a flowchart depicting a process 1100 for dividing a set of item transactions into a first manual set of transactions and a second ADM assisted set of transactions” (¶ [0101]); “The scheduling and control computer 755 may be configured to display a manifest on the manifest display 770” (¶ [0082]); “a manifest is generated for delivery of the set of item transactions, including items in the first and second sets. Portions of the manifest may be displayed on the manifest display 720 […] For example, the portions of the manifest relating to the first set of item transactions may be displayed, to provide guidance to the human operator as to which items should be manually delivered and where. The manifest may also provide indications of the stop locations discussed above, including stop locations to facilitate delivery/pick up of items in the first set of transactions, and also in some aspects to facilitate drop-off or pick-up of ADUs to facilitate execution of item transactions in the second set.” (¶ [0100]).
	Thus, Luckay teaches that a set of item transactions may be split into a first set of transactions and a second set of transactions, where a control computer of the mothership is configured to display a manifest including information associated with stopping locations for items in the first and second item sets via a manifest display; equivalent to determining one or more respective subsets of the plurality of delivery items for the one or more candidate stopping locations; presenting a user interface depicting the one or more respective subsets of the plurality of delivery items. 

	Although Luckay teaches a system configured to determine subsets of items (a first/second set of item transactions) to be delivered at a stop location, Luckay does not explicitly teach determining one or more respective subsets of the plurality of delivery items for the one or more candidate stopping locations. However, Nishikawa teaches the following:

Determining one or more respective subsets of the plurality of delivery items for the one or more candidate stopping locations; presenting a user interface depicting the one or more respective subsets of the plurality of delivery items […].
	Nishikawa teaches “among candidates for the delivery start point, a candidate for the delivery start point located closest to the current position of the delivery person is determined as the delivery start point” (¶ [0129]); “the control unit 15 may extract packages to be delivered to destinations whose distance from the delivery start point is equal to smaller than a threshold value from the package DB 31 and the customer DB 32, and the control unit 15 may identify the recipients of the extracted packages from the customer DB 32.” (¶ [0394]); “when the control unit 15 detects that the delivery vehicle has reached the delivery start point and acquires the getting-off signal from the delivery person terminal 2, the control unit 15 identifies the recipients using the above-described method” (¶ [0395]); FIG. 9 is a diagram illustrating an example of an optimum delivery route displayed on a display screen G1 of the delivery person terminal 2. In this example, a delivery route is displayed along which the delivery person is to walk to deliver two packages L1 and L2 indicated by the package IDs “1234-5678-90” and “0987-6543-21” (¶ [0212]).
	Thus, Nishikawa teaches a system configured to determine a delivery start point from among a plurality of candidate delivery start points, detect when the vehicle has stopped at the selected candidate delivery start location, subsequently identify recipients and corresponding packages thereof that are to be delivered from the delivery start point, and display information on the delivery person terminal indicative of an optimal walking route to deliver the identified 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Luckay with the teachings of Nishikawa by incorporating the features for identifying a subset of items to be delivered from a selected candidate delivery point upon detecting that the delivery vehicle has stopped at the candidate delivery point and displaying information on a delivery person terminal indicative of an optimal walking route to deliver the identified packages from the delivery vehicle at the delivery start point, as taught by Nishikawa. One of ordinary skill in the art would have been motivated to make this modification when one considers that such features “make it possible to achieve high efficiency in delivering packages by the delivery person on foot” (¶ [0216]), as suggested by Nishikawa. Further, one of ordinary skill in the art would have recognized that the teachings of Nishikawa are compatible with the system of Luckay as they share capabilities and characteristics; namely, they are both systems directed towards generating delivery routes for delivery vehicles that include stopping points along the delivery route.

Claim 6: Luckay/Nishikawa teaches the limitations of claim 1. Further, Luckay teaches the following:
Wherein the one or more delivery capabilities include […] a maximum weight […] be carried by the delivery means in the load. 
	Luckay teaches “The range of each ADU may depend on the […] weight of item to be delivered by the ADU” (¶ [0099]), “In block 1105 a number of ADUs available for delivery is determined […] ADUs in the freight bay 760 for example may periodically transmit a wireless signal allowing their presence in the freight bay to be detected. […] this wireless signal (or another) may further indicate the ADU's […] an indication of the ADU's range […] The scheduling and 755 may then utilize the signals to determine the number of ADUs available for delivery” (¶ [0102]); “In block 1110, a subset of item transactions that can be performed by an ADU is determined […] In some aspects, each item transaction may include one or more characteristics associated with the item origin/destination associated with the transactions.” (¶ [0103]); “the human carrier can deliver items which are too heavy or bulky for an ADU 910” (¶ [0092]). 
	Thus, Luckay teaches that a second set of stops for delivering a second set of item transactions by ADUs may be determined. Further, the system may determine a number of ADUs available for performing deliveries from the second set of item transactions based on an indication of each ADU’s range, where an ADU’s range depends on the weight of an item to be delivered. Further, Luckay teaches that an item that is determined to be too heavy for an ADU may instead be assigned to a human carrier for delivery. Therefore, an ADU may be determined to be available for the delivery of an item when the weight of said item does not exceed some amount that would cause the ADU range to be inadequate to perform the delivery; equivalent to wherein the one or more delivery capabilities include a maximum weight.

Claim 8: Luckay/Nishikawa teaches the limitations of claim 1. Further, Luckay teaches the following:
Using a navigation routing engine to generate a delivery route starting from […] the selected stopping location based on respective delivery locations of the subset of the plurality of delivery items of the load; and providing the delivery route as an output. 
	Luckay teaches “The system 900 shows a delivery route 904 for a set of item transactions for delivery and/or pick-up at the delivery points 902 a-e. The mothership 905 begins the route at position 905 a.” (¶ [0088]); “memory 775 can store item and manifest information, including delivery point information for delivery points along a route, or to which items on the mothership 705 are to be delivered […]  including manifest information for these items, including 755 and the mothership control computer 765 can be in communication with the memory 775 in order to plan routes, load ADUs 710 and dispatch ADUs 710 to the proper delivery points” (¶ [0083]); the mothership 105 may stop at the first delivery point and deploy the ADUs 110 a-c along the delivery route 10” (¶ [0050]); “while the ADUs are out performing their assignments, the mothership may continue along an item delivery route” (¶ [0006]); “In block 1320, the ADU returns to the mothership […] the mothership location may be the same location from which the ADU departed the mothership in block 1310” (¶ [0114]); “mothership further comprises a mothership control computer, configured to autonomously control the mothership along the item route.” (¶ [0010]).
	Thus, Luckay teaches a system configured to generate a route that includes delivery points/stopping points from which a human operator or ADU may be dispatched to deliver items from the mothership, where the generated route is provided to the mothership control computer such that the mothership may autonomously be controlled along the route; equivalent to using a navigation routing engine to generate a delivery route starting from the stopping location based on respective delivery locations of the subset of the plurality of delivery items of the load; and providing the delivery route as an output. 
	Although Luckay teaches that a mothership may stop at a first delivery point to deploy an ADU, continue along the route while the ADU is performing a delivery task, and have the ADU return to the same location from which it departed the mothership (first delivery point), Luckay does not explicitly teach that the route starts and ends at the same stopping location. 
	
	However, Nishikawa teaches the following:
[…] generate a delivery route starting from and ending at the selected stopping location based on respective delivery locations of the subset of the plurality of delivery items of the load; providing the delivery route as an output.
	Nishikawa teaches “each of the first delivery routes starts from a delivery start point, passes through destinations to which the packages are to be delivered, and ends at the delivery start point” (see Abstract); “FIG. 42 is a diagram illustrating an example of a delivery route RO. In this example, the delivery route RO starts from a point X at a delivery start point, passes through a house of A at a destination and further a house of B at a next destination, ant finally returns to the point X” (¶ [0399]); “the determined first delivery route is displayed on a display of the first information terminal, and wherein a delivery person delivers the packages to the destinations along the determined first delivery route” (¶ [0006]); “displayed on the information terminal of the delivery person” (¶ [0083]).
	Thus, Nishikawa teaches a system configured to generate a first delivery route that begins at a delivery start point (stopping location), passes though destinations to which packages are to be delivered, and end at the delivery start point; equivalent to generating a delivery route starting from and ending at the stopping location based on respective delivery locations of the subset of the plurality of delivery items of the load. Further, Nishikawa teaches that the first delivery route may be displayed to a terminal device associated with the delivery person; equivalent to providing the delivery route as an output. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Luckay with the teachings of Nishikawa by incorporating the features for generate a first delivery route that begins and ends at a delivery start point (stopping location) and provide the first delivery route to a delivery person such that the delivery person may pass through destinations where packages are to be delivered along the route, as taught by Nishikawa. One of ordinary skill in the art would have been motivated to make such a modification with the purpose to “allow the delivery person to efficiently deliver packages on foot” (¶ [0083]). Further, one of ordinary skill in the art would have recognized that the teachings of Nishikawa are compatible with the system of Luckay as they share capabilities and 

Claim 11: Luckay/Nishikawa teaches the limitations of claim 1. Further, Luckay teaches the following:
Wherein the delivery means includes at least one delivery person, at least delivery drone, or a combination thereof. 
	Luckay teaches “methods and systems may receive a set of item delivery transactions and divide the transactions into those that will be delivered by a human item carrier and those that will be delivered and/or picked-up by an ADU” (¶ [0007]); “the autonomous delivery units may fly from the mothership 105 to the item origins/destinations 102 a-e” (¶ [0051]). 

Claim 12: Luckay/Nishikawa teaches the limitations of claim 1. Further, Luckay teaches the following:

Wherein one or more delivery capability attributes includes an availability of a delivery aid, and wherein the subset of the plurality of the delivery items is further determined based on the availability of the delivery aid. 
	Luckay teaches “Employing a system of ADUs 910 and human carriers can improve the efficiency of completing a delivery route by enabling ADUs 910 to deliver to points along the route that would be more costly or time consuming for a human carrier to reach” (¶ [0092]); In block 1105 a number of ADUs available for delivery is determined. In some aspects, this information […] may further indicate the ADU's battery charge level and/or model number, and/or an indication of the ADU's range […] scheduling and control computer 755 may then utilize the signals to determine the number of ADUs available for delivery” (¶ [0102]); “In block 1110, a subset of item transactions that can be performed by an ADU is determined.” (¶ [0103]).   
	Thus, Luckay teaches a mothership that may deploy ADUs to assist a human carrier to complete a delivery route by deploying the ADUs to deliver to points along the route that are costly and time consuming for the human carrier to reach, where a number of available ADUS may be determined and a subset of item transactions that can be performed by the available ADUs is subsequently determined. These features are considered equivalent to wherein one or more delivery capability attributes includes an availability of a delivery aid, and wherein the subset of the plurality of the delivery items is further determined based on the availability of the delivery aid.
	
Claim 14: Luckay teaches the following:

An apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following:
	Luckay teaches “a computer-implemented method for automated transfer of items, the method comprises under control of one or more processors of a mothership […]” (¶ [0022]); “A computer program product can perform certain operations presented herein. For example, such a computer program product can be a computer readable tangible medium having instructions tangibly stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described herein” (¶ [0122]).
	Thus, Luckay teaches a system comprising a computer program product/computer readable tangible medium having instructions that are executable by one or more processors to perform the functions of the system; equivalent to at least one processor and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform the disclosed functions. 

	The remaining limitations of claim 14 are substantially similar and analogous to the limitations recited in claim 1. Thus, the remaining limitations of claim 14 are rejected for the same reasons and rational as discussed above with regards to claim 1. 

Claim 15: Luckay/Nishikawa teaches the limitations of claim 14. Further, the limitations of claim 15 are substantially similar and analogous to the limitations recited in claim 2. Thus, the limitations of claim 15 are rejected for the same reasons and rational as discussed above with regards to claim 2.

Claim 16: Luckay/Nishikawa teaches the limitations of claim 14. Further, the limitations of claim 16 are substantially similar and analogous to the limitations recited in claim 3. Thus, the limitations of claim 16 are rejected for the same reasons and rational as discussed above with regards to claim 3.

Claim 17: Luckay/Nishikawa teaches the limitations of claim 16. Further, the limitations of claim 17 are substantially similar and analogous to the limitations recited in claim 4. Thus, the limitations of claim 17 are rejected for the same reasons and rational as discussed above with regards to claim 4.

Claim 18: Luckay teaches the following:
A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps:
	Luckay teaches “a computer-implemented method for automated transfer of items, the method comprises under control of one or more processors of a mothership […]” (¶ [0022]); “A 
	Thus, Luckay teaches a system comprising a computer program product/computer readable tangible medium having instructions that are executable by one or more processors to perform the functions of the system; equivalent to a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the disclosed steps.

	The remaining limitations of claim 18 are substantially similar and analogous to the limitations recited in claim 1. Thus, the remaining limitations of claim 18 are rejected for the same reasons and rational as discussed above with regards to claim 1. 

Claim 19: Luckay/Nishikawa teaches the limitations of claim 18. Further, the limitations of claim 19 are substantially similar and analogous to the limitations recited in claim 2. Thus, the limitations of claim 19 are rejected for the same reasons and rational as discussed above with regards to claim 2.

Claim 22: Luckay/Nishikawa teaches the limitations of claim 1. Further, Luckay does not explicitly teach, however Nishikawa does teach, the following:
	Wherein the static and dynamic data sets comprise delivery location data, parking location attributes, vehicle attributes, delivery item attributes, or a combination thereof. 
	Nishikawa teaches “each of the first delivery routes starts from a delivery start point, passes through destinations to which the packages are to be delivered, and ends at the delivery start point” (see abstract); “it is necessary to calculate the delivery route taking into account not 
	Thus, Nishikawa teaches a system configured to generate candidate delivery routes which include a delivery start point from which the delivery person may park/stop the delivery vehicle. The system may determine a candidate delivery route (including the delivery start point) based on size or weight of the packages to be delivered by the delivery person and weather information that is collected from a weather information providing server. A generated delivery route may then be selected as an optimum delivery route if the delivery route satisfies pre-established thresholds; equivalent to determining a selected stopping location from among the one or more candidate stopping location based on processing static and dynamic data sets.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Luckay with the teachings of Nishikawa by incorporating the features for determining the current location of a delivery vehicle, and selecting a stopping point/delivery start point from among a plurality of candidate delivery start points based on processing static and dynamic data sets, as taught by Nishikawa. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature for selecting a stopping point closest to a delivery destination from among a plurality of candidate stopping points based on static and dynamic data sets further enables a delivery person “to efficiently deliver packages” (¶ [0131]). Further, One of ordinary skill in the art would have been motivated to make this modification to the system of Luckay with the purpose of “improving the efficiency of the delivery work of the delivery person” (¶ [0412]), as suggested by Nishikawa. Further, one of ordinary skill in the art would have recognized that the teachings of Nishikawa are compatible with the system of Luckay as they share capabilities and characteristics; namely, they are both systems directed towards generating delivery routes for delivery vehicles that include stopping points along the delivery route.
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Luckay et al. U.S. Publication No. 2018/0158018, hereafter known as Luckay, in view of Nishikawa et al. U.S. Publication No. 2021/0035064, hereafter known as Nishikawa, further view of Sasidharan et al. U.S. Publication No. 2021/0090023, hereafter known as Sasidharan. 

Claim 5: Luckay/Nishikawa teaches the limitations of claim 1. Further, Luckay/Nishikawa does not explicitly teach, however Sasidharan does teach, the following:

Prioritizing the one or more candidate stopping locations for recommending as the selected stopping location of the delivery vehicle based on one or more map attributes of the one or more stopping locations; wherein the one or more map attributes classify the one or more stopping locations as a reserved delivery spot, a generic parking spot, or a non-parking spot. 
	Sasidharan teaches “processor optimizes the delivery route for a set of delivery fulfillment request. The optimization of the delivery route focuses on achieving the goal of allowing a delivery personnel to perform deliveries to multiple delivery locations within the set of delivery requests while the delivery vehicle remains parked at a parking space. The processor identifies an optimal (i.e., best) parking space for the delivery vehicle to achieve the goal” (¶ [0043]); “ The best parking space may be determined by evaluating which of the available parking spaces in the region” (¶ [0014]); “delivery management server 150 may include a plurality of databases for storing information used in the processing of the delivery fulfillment requests. The databases may include […] parking database 256” (¶ [0027]); “parking database 256 may store parking information for regions within a geographical area. The parking information may include parking availability, no parking zones, and loading-unloading parking zones” (¶ [0033]). 

available parking spot based on processing information from a parking database that stores parking information indicative of parking availability and no parking zones in each geographic region; equivalent to prioritizing the one or more candidate stopping locations for recommending as the stopping location of the delivery vehicle based on one or more map attributes of the one or more stopping locations; wherein the one or more map attributes classify the one or more stopping locations as a non-parking spot. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Luckay/Nishikawa with the teachings of Sasidharan by incorporating the features of selecting a best available parking spot based on the processing of parking information indicative of parking availability and no-parking zones within a geographic region, as taught by Sasidharan. One of ordinary skill in the art would have been motivated to have modified the system of Luckay/Nishikawa with a feature for selecting a parking spot as an optimal parking spot based on information that indicates parking availability and no-parking zones when one considers “a lot of time is lost in performing deliveries to dense urban areas while searching for temporary parking spaces and having to re-park the delivery vehicle at a new parking space for each delivery location” (¶ [0043]) and, as such, this modification would  “improve efficiency of the delivery performance by reducing/quashing the time lost to parking and re-parking the delivery vehicle” (¶ [0043]), as suggested by Sasidharan.   

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Luckay et al. U.S. Publication No. 2018/0158018, hereafter known as Luckay, in view of Nishikawa et al. U.S. Publication No. 2021/0035064, hereafter known as Nishikawa, in further view of Barrara et al. U.S. Publication No. 2018/0089621, hereafter known as Barrara. 

Claim 7: Luckay/Nishikawa teaches the limitations of claim 1. Further, Luckay/Nishikawa does not explicitly teach, however Barrara does teach, the following:

Wherein the subset of the plurality of delivery items is determined based further one availability data for one or more recipient, and wherein the availability data indicates […] a real-time availability […] of the one or more recipients to receive a delivery item. 

	Barrara teaches “FIG. 5 shows an illustrative process for delay accommodation. In this illustrative example, the process reorganizes a driver's delivery schedule to accommodate for a delay. This is most useful in scenarios where a driver has multiple delivery orders in a close locale” (¶ [0065]); “In this example, the driver is already on the road, and the process receives indication that a customer is delayed 501. If the driver has multiple orders 503, the process continues with re-routing” (¶ [0066]); “the process could make accommodation for a “hand off” of the order. For example, the process could select a parking lot along the common route and confirm that both parties are ok with exchanging goods at the designated location.” (¶ [0051]); “FIG. 3 shows an illustrative process for customer and driver coordination. In this illustrative example, the process will track both the customer and a delivery driver” (¶ [0046]); “While the customer is traveling, the customer may encounter unexpected delays […] Since the navigation process can estimate an arrival based on observed developing changes, if a delay in arrival at the destination is greater than a threshold tolerance 305 (e.g., 5-10 minutes), the process can send an update” (¶ [0048]). 
	 
	Thus, Barrara teaches a system wherein a delivery driver may be assigned multiple delivery orders in a close locale, and a subset of delivery orders (belonging to a delayed customer) may be identified for being “handed off” by the delivery driver at a particular stopping location (parking lot) based on a determination that the customer will be delayed; equivalent to wherein 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Luckay/Nishikawa with the teachings of Barrara by incorporating a feature for determining a subset of delivery orders to be delivered at a particular stop location based on a determination that a corresponding recipient of the delivery order will be unavailable/delayed according to real-time information associated with the recipient, as taught by Barrara. One of ordinary skill in the art would have been motivated to make this modification to the system of Luckay with the purpose to “allow for dynamic accommodation of unexpected customer delay” (¶ [0055]) such that “customers can realize an improved ordering and delivery process” (¶ [0070]), as suggested by Barrara. 

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Luckay et al. U.S. Publication No. 2018/0158018, hereafter known as Luckay, in view of Nishikawa et al. U.S. Publication No. 2021/0035064, hereafter known as Nishikawa, in view of Mason et al. U.S. Publication No. 2011/0238457, hereafter known as Mason. 

Claim 9: Luckay/Nishikawa teaches the limitations of claim 8. Further, Luckay/Nishikawa does not explicitly teach, however Mason does teach, the following:

Wherein the navigation routine engine uses a delivery distance […] as a cost function. 

	Mason teaches “method can further include calculating an energy use estimate or energy use cost for each of the candidate transportation routes” (¶ [0004]); “method can further include determining a plurality of candidate transportation routes from the current location of the vehicle 
	Thus, Mason teaches an energy use cost function that can compute a value for a plurality of candidate routes based on a one or more factors including a distance of the route, and select a preferred route based on the energy use cost; equivalent to wherein the navigation routine engine uses a delivery distance as a cost function. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Luckay/Nishikawa with the teachings of Mason by incorporating the feature of an energy use cost function that can compute a value for a plurality of candidate routes based on a distance of the route and select a preferred route based on the energy use cost, as taught by Mason, into the system of Luckay/Nishikawa that is configured to plan a route to deliver a set of item transactions. One of ordinary skill in the art would have been motivated to make such a modification with the purpose “reduce energy costs and improve the environment” (¶ [0045]), as suggested by Mason.
  
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Luckay et al. U.S. Publication No. 2018/0158018, hereafter known as Luckay, in view of Nishikawa et al. U.S. Publication No. 2021/0035064, hereafter known as Nishikawa, in further view of Perez U.S. Publication No. 2020/0250592, hereafter known as Perez.

Claim 10: Luckay/Nishikawa teaches the limitations of claim 1. Further, Luckay/Nishikawa does not explicitly teach, however Perez does teach the following:

Wherein the subset of the plurality of delivery items is further based on a stopping time restriction associated with the selected stopping location. 
	Perez teaches “A typical item delivery service involves stopping at various locations on a route within a certain service area and providing services at each stop. Each service stop may involve delivery of one or more items” (¶ [0029]); “the route planning module 230 or the parking reservation module 235 may access the parking reservation location database 240 to determine if any delivery locations associated with the items to be delivered on a given day have been identified as locations where a parking reservation may make the delivery of an item to the location more efficient” (¶ [0055]); “parking reservation module 235 may be configured to request one or more parking reservations (¶ [0058]); “the parking reservation request may comprise a time, time range, and/or time range window for the parking reservation […] a parking reservation request may request a particular parking reservation for 2:00 to 2:15 pm.” (¶ [0061]); “the parking reservation module 235 may provide the route planning module 230 with a list of one or more delivery locations for one or more items to be delivered for which a parking reservation may facilitate the delivery of an item to the one or more delivery locations” (¶ [0059]).

	Thus, Perez teaches a system configured to generate a dispatch plan comprising a sequence of stops along a route, where each stop involves the delivery of one or more items. Further, the system may provide a route planning module with a list of one or more delivery locations for one or more items to be delivered such that one or more parking reservations may be requested for a particular time range window and the one or more items may be delivered from corresponding reserved parking locations; equivalent to determining the subset of the plurality of delivery items is further based on a stopping time restriction associated with the selected stopping location.

	One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to have modified the system of Luckay/Nishikawa with the teachings of Perez by incorporating the feature for determining a subset of items to be delivered at each of the stopping locations associated with respective parking reservations for a particular time frame window, as taught by Perez. One of ordinary skill in the art would have been motivated to make this modification when one considers that “the delivery vehicle driver may more efficiently deliver an item to the delivery location” (¶ [0031]), as suggested by Perez. 

Claims 13, 21, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Luckay et al. U.S. Publication No. 2018/0158018, hereafter known as Luckay, in view of Nishikawa et al. U.S. Publication No. 2021/0035064, hereafter known as Nishikawa,  in view Bolton et al. U.S. Patent No. 10,198,707, hereafter known as Bolton. 

Claim 13: Luckay teaches the limitations of claim 1. Further, Luckay does not teach, however Bolton does teach, the following:

Wherein the subset of the plurality of delivery items is further determined based on a delivery service level of the plurality of delivery items. 
	Bolton teaches “systems and methods for facilitating synchronized delivery of shipments/items scheduled to be delivered to multiple serviceable points located nearby one another” (see Abstract); “the carrier may analyze dynamic information/data relating to shipments/items that are forecasted […] to be delivered to the address or nearby addresses […]  the dynamic information/data includes information/data for forecasted shipments/items and may include a ship date, an origin address, destination address, service level […]  Using this information, a carrier may determine whether the new shipment/item delivery (e.g., tagalong shipment) could be synchronized with one or more shipments/items already forecasted for 
	Thus, Bolton teaches a system that may facilitate the synchronized delivery of a subset of items that are to be delivered to serviceable points located nearby one another, such that a delivery driver may park their vehicle at an optimal park position for servicing the subset of delivery items that are selected for synchronized delivery. Further, the shipment/items may be determined/selected for synchronized delivery from an optimal park position based on dynamic information/data including a ship date, destination address, and service level; equivalent to wherein the subset of the plurality of delivery items is further determined based on a delivery service level of the plurality of delivery items.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Luckay/Nishikawa with the teachings of Bolton by incorporating the features for selecting a subset of shipments to be synchronized for delivery based on a service level associated with the shipments and determining said subset of shipments are to be delivered from an optimal park position, as taught by Bolton, into the system of Luckay/Nishikawa that is configured to determine a set of item transactions to be delivered at each of a plurality of stopping locations. One of ordinary skill in the art would have been motivated to make this modification when one considers “the customer's experience may also be enhanced because the customer can receive a single delivery with multiple shipments/items versus multiple 

Claim 21: Luckay/Nishiwaka teaches the limitations of claim 1. Further, Luckay/Nishiwaka does not explicitly teach, however Bolton does teach, the following:

	Wherein the selected stopping location minimizes a delivery cost function based on a delivery distance and/or delivery time.
	Bolton teaches “Shipments/items scheduled to be delivered to serviceable points satisfying predefined delivery time and/or delivery distance criteria/thresholds may be synchronized to minimize the amount of time spent by carrier personnel in delivering the shipments […] shipments/items scheduled to be delivered to serviceable points positioned in sufficient proximity that the vehicle operator need not move the vehicle between deliveries (such that the delivery operator walks between service points to make the multiple deliveries) may be identified as being within a car stop proximity ” (col. 49: 4-17); “the optimal park position may be identified with consideration of the amount of estimated cost involved in moving the vehicle to separate park positions to service each of the associated serviceable points (e.g., the cost in fuel to start and move the vehicle; the cost of the vehicle operator's time to get into the vehicle, buckle his or her seat belt, turn on the vehicle, drive the vehicle; and/or the like); and the estimated cost of having the vehicle operator walk between serviceable points (e.g., the cost of the drivers' time to walk from the vehicle, to each serviceable point, and to return to the vehicle). Accordingly […] the system may identify an optimal park position from which all of the associated serviceable points are within the predefined walking distance from the vehicle” (col. 58: 10-24).
	Thus, Bolton teaches a system configured to identify an optimal parking position from which a driver can deliver shipments to multiple serviceable points without having to move the vehicle. The system may consider the estimated cost of having driver walk between the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Luckay/Nishiwaka with the teachings of Bolton by incorporating the features for estimating a cost of having a driver walk between a plurality of serviceable points to delivery shipments (e.g., the cost of the driver’s time to walk to each serviceable point) and, accordingly, identify an optimal park position from which all of the associated serviceable points are within a predefined walking distance from the vehicle (therefore minimizing the cost of the driver’s time), as taught by Bolton, into the system of Luckay/Nishiwaka that is configured to select stopping points for a delivery vehicle along a route. One of ordinary skill in the art would have been motivated to make this modification to the system of Luckay/Nishiwaka, by incorporating the teachings of Bolton, when one considers that such a modification “not only improves efficiency of the deliveries, it also reduces fuel consumed and emissions per shipment/item” (col. 1: 20-22), as suggested by Bolton. 

Claim 23: Luckay/Nishikawa teaches the limitations of claim 14. Further, the limitations of claim 23 are substantially similar and analogous to the limitations recited in claim 21. Thus, the limitations of claim 23 are rejected for the same reasons and rational as discussed above with regards to claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628